Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-20 are amended. Claims 1-20 are pending.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered. 

Response to Arguments
With regards to applicant’s arguments, filed on 11/16/2021, regarding claims 39-47, 49-52 and 54-60 that the combination of Lee, Srinivas, Wackerly and Kjendal does not teach or suggest: “filtering the filtered network data using the subset of parameters to create a subset of filtered network data; transmitting the subset of the filtered network data to the new SDN application”.  Examiner respectfully disagrees.

Addition or removal of network nodes (devices)). The updated network topology may require new configuration (updated parameters and statistics computed by the manager) as a function of topology changes. The new configuration (updated parameters) are determined and computed after determining any change in the network topology. The manager computes the initial update to the network elements based on, among others, the estimated higher layer parameter values and associated uncertainties responsible for filtering traffic. (See Srinivas; Par. [153], [183]-[186] and Fig. 9 – 11)

Further, Srinivas discloses a dynamic crawling and filtering schedule that may be sent to the network manager. The dynamic crawling and filtering schedule is computed to optimize load balancing between network nodes. (See Srinivas; Par. [85]) The manager computes and sends instruction for the collector to interact with the SDN controller, other enterprise systems, collect advanced statistics from network elements, and determines how to analyze, filter, and compress from raw data. The manager also receives raw compressed, filtered features, and other data from the collector, and indexes and stores the received raw features and data in a database in terms of using time, link and other aspects such as source IP address. [Therefore filtering is associated with parameters different from network topology change] (See Srinivas; Par. [139] and Fig. 9)

On the other hand, Lee discloses, as illustrated in Fig. 6, that optimal routs are created within the network topology. Topology update is recorded in the Traffic Engineering Database (TED) 302. Fig. 6 of Lee illustrates that the creation of optimal routes within the network topology includes Therefore adding more nodes to the network topology [Increase in the number of devices (nodes)] is suggested by Lee] (See Lee; Par. [40], [58] and Fig. 2 & 6)

Further, Lee discloses an SDN system 100, which is illustrated in Fig. 3. An SDN controller 112 associated with optical network domain 106 obtains and/or maintains a full topology view of the optical network domain 106. This full topology view is included in TED 302 coupled to SDN controller 112. TED 302 may be created and/or updated in response to a Path Computation Element Protocol ( PCEP), which is an application program interface executed on SDN controller 112. [Therefore, the PCEP is mapped to the new SDN application that is related to the change in the network topology] (See Lee; Par. [41] and Fig. 3) . As illustrated in Fig. 14, an MDSC 114 may issue a PCEP request 1402 to an SDN controller 112. The request includes include one or more of a set of S-D node pairs that are to be connected by the reported OCh paths, a maximum bandwidth request, a minimum latency request, or an abstracted topology request. Upon a change in the TED, such as a TED 302 in FIG. 3, an SDN controller 112 sends PCEP report messages 1602A and 1602B to an MDSC 114. As indicated by the dashed line, based on the particular changes to the network as they have been reflected in the change in a TED. (See Lee; Par. [56]-[61] and Fig. 14-16)

Similarly, Kjendal discloses updating the network topology by adding more nodes to it. In response to detecting the addition of new devices to the network topology, dynamic mirroring [Filtering traffic flows] is triggered. The dynamic mirroring may be performed by removing the based on the increase in the number of devices in the network, decreasing the number of the subset of parameters that are used for the filtering [removing the device’s physical location]”.
 (See Kjendal; Par. [26]-[29], [102])
Therefore, and for the reasons set above, the combination of Lee, Srinivas, Wackerly and Kjendal teaches the claimed invention.  The rejection of claims 1-20 is sustained.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 1 is directed towards a computer-readable storage medium. The specification and claim do not explicitly define that a computer-readable storage medium, as claimed, does not include transitory forms of media. It typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim is rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment Claims 2-7 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 3-5, 8, 10-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2018/0234178 A1) in view of Srinivas et al. (US Pub. No. 2015/0142936 A1) in view of Kjendal et al. (US Pub. No. 2014/0280829 A1) and further in view of Wackerly (US Pub. No. 2018/0219788 A1).
See Par. [128] of Lee for a reference to a computer program stored in a computer readable storage medium) that when executed by a computing device cause said computing device (See Par. [128] of Srinivas for a reference to a computer program that is causing a processor to execute the operations of the method claimed) to effectuate operations comprising:
determining that a new software defined network (SDN) application of a plurality of applications is associated with a first network of a plurality of networks (See Par. [41] and Fig. 3 of Lee for a reference to a plurality of SDN controllers (108, 110, 12)¸ on which SDN applications are implemented. Each SDN controller is associated with a network domain (102, 104 and 106 respectively) . Determining that a path connection element protocol (PCEP), which is the new SDN application executed on SDN controller 112 is configured to control and manage (associated with) network domain 106 [First Network]); responsive to determining that the SDN application is associated with the first network (See Par. [41] and of Lee for a reference to determining that a path connection element protocol (PCEP), which is an SDN application executed on SDN controller 112 is configured to control and manage (associated with) network domain 106), obtaining, during a first period, a plurality of parameters associated with the new SDN application that is associated with the first network (See Par. [59] and Fig. 14; 1402 of Lee for a reference to the SDN application on the SDN controller receives (Obtain) a PCEP request from the multi-domain service coordinator (MDSC) 114, including parameters related to the managed network domain associated to the controller. The parameters include a set of source-destination pairs, maximum bandwidth required, minimum latency accepted or abstracted topology requested); first network, wherein the second period is subsequent to the first period (See Par. [61] and Fig. 16 of Lee for a reference to a change in the traffic engineering database (TED) 203, which is a change in the network’s topology, is detected AFTER obtaining the PCEP request (parameter). Upon a change in the TED 203, the SDN controller 112 sends PCEP report messages 1602A…B to indicate changes in the network topology after receiving the PCEP request (Fig. 14; 1402)), wherein the change in topology is due to the new SDN application (See Par. [56]-[61] and Fig. 16 of Lee for a reference to an SDN controller 112 sends PCEP report messages 1602A and 1602B to an MDSC 114, based on the particular changes to the network as they have been reflected in the change in a TED); wherein the change in the topology of the first network comprises addition of a network device (See Par. [40] and Fig. 2 of Lee for a reference to that based on the PCEP parameters, a plurality of optimal routs are created in the TED 302. Optimal routes creation may include adding or removing network nodes (devices) between the source and the destination nodes); 
detecting an increase in a number of devices in the first network based on the addition of the network device (See Par. [40], [58] and Fig. 2 of Lee for a reference to detecting the creation of optimal routes in the TED 302 based on the PCEP parameters. Optimal routes creation may include adding or removing network nodes (devices) between the source and the destination nodes)
 Lee does not explicitly disclose based on the change in the topology of the first network, determining a subset of parameters of the plurality of parameters for removal by a network filter, wherein the subset of parameter comprises at least a telemetry parameter; wherein the network network control plane data associated with network elements that are not associated with the change in topology to derive filtered network data; based on the increase in the number of devices in the first network, decreasing a number of parameters in the subset of parameters that are used for the filtering, wherein the decreasing the number of the subset of parameters comprises removing GPS location of a network device or facility location of the network device from the subset of parameters to create a reduced subset of parameters; filtering the filtered network data using the reduced subset of parameters to create an increased subset of filtered network data; and transmitting the increased subset of filtered network data to the new SDN application.
However, Srinivas discloses based on the change in the topology of the network (See Par. [153], [183], [186] of Srinivas for a reference to the network manager computes the updated network configuration based on any network’s topology change), determining a subset of parameters of the plurality of parameters for a network filter (See Par. [153], [183], [186] and Fig. 9 of Srinivas for a reference to network elements may require a new configuration (updated parameters and statistics computed by the manager) as a function of topology changes. The new configuration (updated parameters) are determined and computed after determining any change in the network topology), wherein the subset of parameter comprises at least a telemetry parameter.  (See Par. [140], [146] of Srinivas for a reference to an example of the extracted statics and metrics from the traffic data is network and physical location (Telemetry)); wherein the network filter first filters network control plane data associated with network elements that are not associated with the change in topology to derive filtered network data (See Par. [78], [85], [139] of Srinivas for a reference to that filtering is associated with parameters different from network topology change, including time, link and other aspects such as source IP address).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Srinivas and Lee. The motivation of combination would be improving the system’s performance, by providing a technique to collect filtered network traffic data from a plurality of network elements based on a time-varying schedule.  (Srinivas; Par. [6])
The combination of Lee and Srinivas does not explicitly disclose based on the increase in the number of devices in the first network, decreasing a number of parameters in the subset of parameters that are used for the filtering, wherein the decreasing the number of the subset of parameters comprises removing GPS location of a network device or facility location of the network device from the subset of parameters to create a reduced subset of parameters; filtering the filtered network data using the reduced subset of parameters to create an increased subset of filtered network data; and transmitting the increased subset of filtered network data to the new SDN application.
However, Kjendal discloses based on the increase in the number of devices in the network, decreasing the number of the subset of parameters that are used for the filtering (See Par. [8], [26]-[29], [102] of Kjendal for a reference to the dynamic mirroring [used to filter traffic flows] may be changed [Updated] based on detecting a triggering event; such as the addition of a new device into the network topology), wherein the decreasing the number of the subset of parameters comprises removing GPS location of a network device or facility location of the network device (See Par. [27]-[29], [102] of Kjendal for a reference to the change in the dynamic mirroring may be by removing the device’s physical location as a factor in filtering and transmitting flows in the network topology).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kjendal, Srinivas and Lee. The motivation of combination would be improving network manageability, security and efficiency of operation, by improving the capability to monitor the flows of the network with limited resources.  (Kjendal; Par. [18]).	
The combination of Lee, Srinivas and Kjendal does not explicitly disclose filtering the filtered network data using the reduced subset of parameters to create an increased subset of filtered network data; and transmitting the increased subset of filtered network data to the new SDN application.
However, Wackerly discloses filtering the filtered network data using the reduced subset of parameters to create an increased subset of filtered network data (See Par. [22], [74]-[75] and Fig. 4 of Wackerly for a reference to the SDN controller 410 programs rules in a flow table. The flow table 423 entries are updated based on the match parameters of the flow filter. Only packets that match the filter parameters are filtered in); and transmitting the increased subset of filtered network data to the new SDN application (See Par. [18], [22], [74]-[75] and Fig. 4 of Wackerly for a reference to a variety of SDN applications are run on or interface with the SDN controller 410 (On which the SDN application runs). Data traffic is passed to the SDN controller according to the modified (filtered) flow table rules).
Wackerly, Kjendal, Srinivas and Lee. The motivation of combination would be providing more network stability and speed, as well as, allowing better functioning of the network device within the network, by reducing the control plane overload on a network device caused by the processing of many packet-in messages.  (Wackerly; Par. [14]-[15]).

Regarding claim 3, the combination of Lee, Srinivas, Wackerly and Kjendal, specifically, Lee discloses wherein the new SDN application is associated with detecting link instability in the first network (See Par. [58] and Fig. 2 of Lee for a reference to the SDN controller 112 reports a change in the network topology upon detecting a change (instability) in the routes reported in the traffic engineering Database (TED) 302)

Regarding claim 4, Lee does not explicitly disclose wherein the telemetry parameter comprises central processing unit utilization of a second network device communicatively connected with the first network device. 
However, Srinivas discloses wherein the telemetry parameter comprises central processing unit utilization of a second network device communicatively connected with the first network device (See Par. [63] of Srinivas for a reference to the collector 252 collects metrics for an access point 256 connected to the SDN system, including CPU/Memory utilization rate).
Srinivas; Par. [6])

Regarding claim 5, Lee does not explicitly disclose wherein the telemetry parameter comprises an interface utilization of a second network device communicatively connected with the first network device.
However, Srinivas discloses wherein the telemetry parameter comprises an interface utilization of a second network device communicatively connected with the first network device (See Par. [63], [131] of Srinivas for a reference to the collector 252 collects raw metrics for an access point 256 connected to the SDN system, including average link/channel utilization and traffic statistics).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Srinivas and Lee. The motivation of combination would be improving the system’s performance, by providing a technique to collect filtered network traffic data from a plurality of network elements based on a time-varying schedule.  (Srinivas; Par. [6])

See Srinivas; Fig. 12; Architecture 1200) comprising: a processor (See Srinivas; Fig. 12; 1202); and a memory (See Srinivas; Fig. 12; 1203) coupled with the processor.

Regarding claim 10, the claim is interpreted and rejected for the same reasons set forth in claim 3.

Regarding claim 11, the claim is interpreted and rejected for the same reasons set forth in claim 4.

Regarding claim 12, the claim is interpreted and rejected for the same reasons set forth in claim 5.

Regarding claim 14, the claim is interpreted and rejected for the same reasons set forth in claim 3.



Regarding claim 17, the claim is interpreted and rejected for the same reasons set forth in claim 3.

Regarding claim 18, the claim is interpreted and rejected for the same reasons set forth in claim 4.

Regarding claim 19, the claim is interpreted and rejected for the same reasons set forth in claim 5.

Regarding claim 20, Lee does not explicitly disclose distributing a filter configuration across network devices based on a filter associated with the filter configuration receiving more of a certain type of telemetry, border gateway protocol link state, or other network control plane data.
However, Srinivas discloses distributing a filter configuration across network devices based on a filter associated with the filter configuration receiving more of a certain type of telemetry, border gateway protocol link state, or other network control plane data (See Par. [140], [146] of Srinivas for a reference to an example of the extracted statics and metrics from the traffic data is network and physical location (Telemetry)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Srinivas and Lee. The motivation of combination would be improving the system’s performance, by providing a technique to collect filtered network traffic data from a plurality of network elements based on a time-varying schedule.  (Srinivas; Par. [6])

8.	Claims 2, 6, 9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Srinivas et al. in view of Kjendal et al. in view of  Wackerly and further in view of Kamath et al. (US Pub. No. 2017/0026244 A1).
Regarding claim 2, Lee does not explicitly disclose wherein the determining the subset of parameter for the network filter is further based on a type of virtual device.
However, Srinivas discloses wherein the determining the subset of parameter for the network filter is further based on a type of virtual device (See Par. [49]; NFV-Type network elements, and Par [67], [157] of Srinivas for a reference to the collector 252 collects the filtering metrics based on time and other dimensions, such as the device type/role).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Srinivas and Lee. The motivation of combination would be improving the system’s performance, by providing a technique to collect Srinivas; Par. [6])
The combination of Lee, Srinivas, Kjendal and Wackerly does not explicitly disclose that the determining the parameter for the network filter is further based on a virtual device added or removed from the network.
However, Kamath disclose the determining the parameter for the network filter is further based on a virtual device added or removed from the network (See Par. [19], [42]-[43] and Fig. 1 of Kamath for a reference to network configuration/topology changes include the addition or removal of hosts or switches made to the SDN).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamath, Wackerly, Kjendal, Srinivas and Lee. The motivation of combination would be reducing latency in delivering data traffic, by enabling the control plane of an SDN controller to have a comprehensive view of the network configuration, and enabling the controller to define/update the network’s configuration based on topology changes.  (Kamath; Par. [5]-[6]).

Regarding claim 6, Lee does not explicitly disclose wherein the determining the subset of parameter for the network filter is further based on a location of a network device.
However, Srinivas discloses wherein the determining the subset of parameter for the network filter is further based on a location of a network device (See Par. [63], [67] of Srinivas for a reference to the controller 252 collects the filtering metrics based on time and other dimensions, such as the device location).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Srinivas and Lee. The motivation of combination would be improving the system’s performance, by providing a technique to collect filtered network traffic data from a plurality of network elements based on a time-varying schedule.  (Srinivas; Par. [6])
The combination of Lee, Srinivas, Kjendal and Wackerly does not explicitly disclose the determining the parameter for the network filter is further based on an added or removed network device.
However, Kamath discloses the determining the parameter for the network filter is further based on an added or removed network device (See Par. [19], [42]-[43] and Fig. 1 of Kamath for a reference to network configuration/topology changes include the addition or removal of hosts or switches made to the SDN).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamath, Wackerly, Kjendal, Srinivas and Lee. The motivation of combination would be reducing latency in delivering data traffic, by enabling the control plane of an SDN controller to have a comprehensive view of the network configuration, and enabling the controller to define/update the network’s configuration based on topology changes.  (Kamath; Par. [5]-[6]).



Regarding claim 13, the claim is interpreted and rejected for the same reasons set forth in claim 6.

Regarding claim 16, the claim is interpreted and rejected for the same reasons set forth in claim 2.

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Srinivas et al. in view of Kjendal et al. in view of Wackerly and further in view of Joe et al. (US Pub. No. 2014/0164584 A1).
Regarding claim 7, the combination of Lee, Srinivas, Kjendal and Wackerly does not explicitly disclose wherein the telemetry parameter comprises a number of errors on an interface of the network device.
However, Joe discloses wherein the telemetry parameter comprises a number of errors on an interface of the network device (See Par. [21], [95] and Fig. 1 of Joe for a reference to the topology manager 108 receives the network metrics and generates and update the network topology. Received metrics include the least/most number of errors of the links).
Joe; Par. [14]).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chan et al. (US. Pub. No. 2018/0270672 A1) discloses selection of locally determined sub-network adaptions applied at the network level in consideration of the effects on the overall network state.
Yao et al. (US. Publication no. 2017/0026273 A1) discloses a traffic switching method, a device, and a system. 
Voit et al. (US 2014/0280898 A1) discloses a method for reallocating client resources based on the geographic movements.

11.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413          

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413